Title: To Thomas Jefferson from Joshua J. Moore, 27 November 1805
From: Moore, Joshua J.
To: Jefferson, Thomas


                  
                     Sir, 
                     Washington 27h. November 1805.
                  
                  I take the Liberty of informing You that I am willing to part with my small Sextant; which You have seen. And not knowing in what Hands it could be rendered of more Utility, offer it in the first Instance to You. I believe it to be worth 50 Dollars. It is in perfect order. 
                  I am, most respectfully, Sir, Your obedient Servant,
                  
                     Joshua J Moore. 
                  
               